—Motion for leave to appeal to the Court of Appeals, for resettlement and for a stay denied. Plaintiff’s application for an order reinstating the temporary award made by this court, now reported at 28 A D 2d 976, is denied on the ground that the temporary award made by this court continues as a viable order until the final *563disposition of this matter is had in accordance with the remand directed by the order of this court entered on April 22, 1971. Concur—'Capozzoli, J. P., McGivern, Markewich, Kupferman and Steuer, JJ.